Citation Nr: 1505355	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) for a left ulnar nerve disability in excess of 10 percent prior to April 30, 2014, and in excess of 20 percent on and after April 30, 2014.

2.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for posttraumatic arthritis of the left elbow.

3.  Entitlement to an extension of the temporary total disability rating assigned for left ulnar neurolysis surgery necessitating convalescence under the provisions of 
38 C.F.R. § 4.30 beyond July 31, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1958 to May 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Houston, Texas, which denied an increased disability rating in excess of 10 percent for the service-connected left ulnar nerve disability.  In July 2014, a Decision Review Officer (DRO) granted an increased disability rating of 20 percent for the service-connected left ulnar nerve disability, and effectuated the award as of April 30, 2014, thus creating a "staged" rating.  This matter also came before the Board on appeal from a July 2010 rating decision of the RO, which granted a temporary total disability rating based on surgical treatment necessitating convalescence from April 12, 2010 to July 31, 2010.  Subsequently, in August 2010, the Veteran filed a notice of disagreement (NOD) stating that he was still recovering from the surgical treatment and that he needed an extension of the temporary total disability rating.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

A veteran may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  At the December 2014 Travel Board hearing, the Veteran testified that a two-month extension of a temporary total rating would satisfy the issue of an extension of the temporary total rating assigned for left ulnar neurolysis surgery beyond July 31, 2010.  The instant Board decision, which grants the requested two-month extension, represents a total grant of benefits as to the issue of an extension of the temporary total rating assigned for left ulnar neurolysis surgery beyond July 31, 2010, with no remaining questions of law or fact to be decided as to this issue.  See 38 U.S.C.A. § 7104 (West 2014) (Board's jurisdiction is limited to actual questions of law or fact); 38 C.F.R. § 20.204 (2014) (providing that an appellant may withdraw an issue on appeal). 

The Veteran has appealed from the initial rating assigned for the service-connected posttraumatic arthritis of the left elbow.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of an increased disability rating for a left ulnar nerve disability and a higher initial disability rating for posttraumatic arthritis of the left elbow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ulnar neurolysis surgery performed on April 12, 2010 necessitated a period of convalescence from April 12, 2010 through September 30, 2010 due to the need for additional post-operative recovery during the relevant period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an extension of a temporary total disability rating from August 1, 2010 through September 30, 2010, for convalescence following left ulnar neurolysis surgery on April 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants a two-month extension of the previously granted temporary total disability rating based on surgical treatment necessitating convalescence for left ulnar neurolysis surgery from August 1, 2010 through September 30, 2010.  As discussed above, such action represents a complete grant of the issue on appeal; therefore, no further discussion of VA's duties to notify and to assist is necessary as to this issue.


Extension of Temporary Total Disability Rating for Left Ulnar Neurolysis Surgery

The Veteran essentially contends that he required additional period of convalescence for the two-month period beyond July 31, 2010 (August 1, 2010 through September 30, 2010) following left ulnar neurolysis surgery. 

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six month period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).  Pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected.  

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether an additional two months of convalescence was necessary for the Veteran to recover from the April 12, 2010 left ulnar neurolysis surgery (i.e., a total convalescence period of April 12, 2010 through September 30, 2010).  

VA treatment records reflect that the Veteran underwent a left ulnar neurolysis at the elbow on April 12, 2010.  A May 11, 2010 post-operative note conveys that the Veteran had improved fingertip numbness, but that he still had numbness in the thumb, index, and middle fingers, along with forearm and shoulder pain.  A subsequent July 13, 2010 neurosurgery follow-up note indicated that the Veteran's May 11, 2010 symptoms were largely unchanged.  The left hand was still numb and tingling, and symptoms were constant and aggravated by activity.  Further, the Veteran reported new symptoms of muscle spasms and "locking up" in the first through third digits of the left hand.

At the conclusion of the examination in May 2010, the VA physician recommended that the Veteran continue taking his medications, that he continue working on physical therapy exercises, that he undergo a nerve conduction study (NCS) and electromyography (EMG), and that he subsequently return to the neurosurgery clinic in four to six months "after further time for healing has passed as nerve damage can take months to improve."  In a July 14, 2010 report addendum, the VA neurosurgery chief noted that "with this extensive history of nerve entrapment and manipulation, recovery is likely to be long and incomplete, and the Veteran needed time, exercise, and a more focused attempt at accommodating to adequate doses of Gabapentin."  

Four months later, on November 9, 2010, the Veteran received a VA joint examination for compensation purposes.  At the conclusion of the examination, the VA examiner specifically opined that "because of [the Veteran's] age and length of time the nerve has been affected, his recovery may require longer than average."

At the December 2014 Travel Board hearing, the Veteran credibly testified that during the relevant convalescence period on appeal, April 12, 2010 through September 30, 2010, he attended physical therapy four times per week and saw the doctor once a month.  During this time period the Veteran became able to lift his arm again and he regained motion; however, symptoms of numbness remained.

The evidence of record reflects that three months after the April 12, 2010 left ulnar neurolysis surgical procedure, the Veteran was still experiencing symptoms of pain and numbness.  It was recommended that the Veteran continue taking his medications and that he work on his physical therapy exercises.  Further, multiple VA physicians opined that the Veteran's recovery might take longer than average due to factors such as age and previous symptomatology.  For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that a two-month extension of the previously assigned temporary total disability rating from August 1, 2010 through September 30, 2010, for convalescence following left ulnar neurolysis surgery on April 12, 2010, is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.30.

The appeal for an extension of the temporary total disability rating assigned for left ulnar neurolysis surgery necessitating convalescence under the provisions of 
38 C.F.R. § 4.30 beyond July 31, 2014 is fully granted in this Board decision.  At the December 2014 Travel Board hearing, the Veteran specifically indicated that a two-month extension would fully satisfy the appeal as to this issue.  See hearing transcript p. 12, 14.  Thus, this is a full grant of the benefits sought on appeal as to this issue.  This is distinguished from a case where a veteran does not express satisfaction with a less than maximum disability rating (here a temporary 100 percent disability rating due to convalescence).  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of an extension of the temporary total disability rating assigned for left ulnar neurolysis surgery necessitating convalescence under the provisions of 38 C.F.R. § 4.30 beyond September 30, 2010 (the end date of the additional two month extension) was knowing and intelligent, was made with representation and in the presence of his representative, and was supported by the Veteran's testimony and the evidence of record. 

Because a two-month extension for left ulnar neurolysis surgery necessitating convalescence under the provisions of 38 C.F.R. § 4.30 was granted, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a temporary total disability rating on and after October 1, 2010.  See 38 C.F.R. § 20.204 (2014) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a temporary total disability rating for any period of time on and after 

October 1, 2010 is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

An extension of a temporary total disability rating from August 1, 2010 through September 30, 2010, for convalescence following left ulnar neurolysis surgery on April 12, 2010, is granted.


REMAND

Outstanding VA Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The previously discussed Travel Board hearing occurred on December 2, 2014.  At the hearing the Veteran testified that he would be attending a VA medical center (VAMC) appointment concerning his left ulnar nerve disability on December 8, 2014.  There was some indication that the appointment might include a MRI.  The record was held open for an additional 30 days to allow the Veteran time to submit the VA treatment records related to the December 8, 2014 VAMC appointment.  The undersigned Veteran's Law Judge informed the Veteran and his representative that, if they did not provide the Board with a copy of the December 8, 2014 VAMC treatment records, the Board would have to remand the appeal in order to obtain the outstanding documentation.  Unfortunately, to date VA has not received a copy of the December 8, 2014 VAMC treatment records.  As such, a remand is necessary to obtain the outstanding VA treatment records for the period on and after April 2013, to include the treatment records from December 8, 2014.  

Issuance of Statement of the Case (SOC)

The July 2014 rating decision, which increased the disability rating for the service-connected left ulnar nerve disability, also granted service connection for a separate disability of posttraumatic arthritis of the left elbow (as secondary to the service-connected left ulnar nerve disability).  An initial disability rating of 10 percent was assigned for the arthritis.  

Subsequently, VA received a statement of accredited representative in appealed case in lieu of VA Form 646 in September 2014.  In the statement the Veteran's representative expressed disagreement with the initial rating assigned for the now service-connected posttraumatic arthritis of the left elbow.  As such, the September 2014 statement is an informal notice of disagreement (NOD) to the initial rating assigned for the now service-connected posttraumatic arthritis of the left elbow.

A SOC has not yet been issued as to the issue of a higher initial disability rating in excess of 10 percent for posttraumatic arthritis of the left elbow in response to the informal NOD.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issues of an increased disability rating for a left ulnar nerve disability and a higher initial disability rating for posttraumatic arthritis of the left elbow are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record any identified VA treatment records pertaining to the treatment of the Veteran's left ulnar nerve and left elbow disabilities, not already of record, for the period on and after April 2013, including any VA treatment records related to the scheduled December 8, 2014 VAMC appointment.

2. Then, readjudicate the issue of an increased disability rating for a left ulnar nerve disability (in excess of 10 percent prior to April 30, 2014, and in excess of 20 percent on and after April 30, 2014).  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Issue a SOC which addresses the issue of a higher initial disability rating (in excess of 10 percent) for posttraumatic arthritis of the left elbow.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects an appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


